Title: From George Washington to Jonathan Trumbull, Sr., 30 September 1776
From: Washington, George
To: Trumbull, Jonathan Sr.



Sir
Head Quarters Heights of Harlem [30] Sepr 1776

Having received authentic advice from Long Island, that the Enemy are recruiting a great number of men with much success, and collecting large quantities of Stock, throughout the Island, for their support, I have directed Brigadier General Clinton forth with to repair to Fairfield to meet Genl Lincoln on his march hither with a part of the Troops lately voted by the Massachusetts State to reinforce this Army, in order to concert with him an expedition to the Island; to check and suppress, if possible, a practice so injurious and detrimental to our cause—Those Gentlemen will wait on you for your advice in the matter, if time and the situation of things will admit of it, and with a view of obtaining such aid as you and they may judge necessary

to facilitate the enterprize—However, if it should not be in their power personally to attend you, I must take the liberty of requesting your good offices upon the occasion, and that you will afford them every assistance that you conveniently can and which they require, either in men, Vessels, &c. for carrying their scheme into execution. It is absolutely necessary that the measures of the Enemy should be effectually counteracted in this instance, or in a little time they will levy no inconsiderable Army of our own people—The influence of their money, and their artifices have already passed the Sound and several have been detected of late who had enlisted to serve under their Banner and the particular command of Majr Rogers.
Being in haste I have not time to add more, than that I have the fullest confidence that your favor will not be wanting in this instance and that I have the honor to be with Regard and Esteem

Go. Washington

